             Case 1:20-cv-01295-RA Document 24 Filed 06/10/20 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 AMEROCAP LLC,                                                     DATE FILED: 6-10-20

                              Plaintiff,
                                                                      20-CV-1295 (RA)
                         v.
                                                                           ORDER
 ZYTA PARTNERS S.A.S. et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of the COVID-19 crisis, the Court will not hold the upcoming conference in this case

in person. Counsel should still submit their joint letter and proposed case management plan by June

12, 2020, as directed in the Court’s February 19, 2020 Order. See Dkt. 14. If the parties are unable

to submit their joint letter and case management plan by June 12th, they shall request an extension

to do so. In their joint letter, the parties should also indicate whether they can do without a

conference altogether. If so, the Court may enter a case management plan and scheduling order and

the parties need not appear. If not, the Court will hold the initial conference by telephone. In any

event, counsel should review and comply with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-ronnie-abrams.

SO ORDERED.

Dated:      June 10, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
